Notice of Allowance
Notification of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-22 are pending and subject to examination on the merits.

Priority
The instant application is a *DIV of US 16/434,808 (now US Patent 10724064) which is a DIV of US Application 15/320,213 (now US Patent 10358672) 371 of PCT/EP2015/067212 filed 28 July 2015 which claims benefit of foreign priority document EP 14178912 filed 29 July 2014 is acknowledged.  Said document has been received in the grandparent application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 July 2020 2016 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Terminal Disclaimer
The terminal disclaimer filed on 24 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date US patent 10,358,672  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Justin Crotty on 17 August 2021.
The application has been amended as follows: 
In the Claims:
20. (Currently amended)  The process of claim 16, wherein the 7-ketosteroid is selected from the group consisting of Dehydrocholic acid (DHCA), 7-keto-lithocholic acid (7-keto-LCS), 7,12-diketo-ithocholic acid (7,12-diketo-LCS) and derivatives thereof[[,]].21. (Currently amended)  The process of claim 16, wherein spent NADPH is regenerated by coupling with an NADPH regenerating enzyme.22. (Currently amended)  The process of claim 21, wherein the NADPH regenerating enzyme is selected from the group consisting of FDHs and GDHs.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to mutants of 7β-hydroxysteroid dehydrogenase according to SEQ ID NO: 2 having 80 or 90% sequence identity thereto and having specific mutations at position 64 selected from E, D, T, L, S, P, V, K, C, A, G, Q, F, W, I or Y; or combinations with a G39 claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        25 August 2021